900 So.2d 675 (2005)
Luis Manuel ZAFORA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-106.
District Court of Appeal of Florida, Third District.
April 13, 2005.
Rehearing Denied May 11, 2005.
Luis Manuel Zafora, in proper person.
Charles J. Crist, Jr., Attorney General, and William J. Selinger, Assistant Attorney General, for appellee.
Before GREEN, WELLS and SHEPHERD, JJ.
PER CURIAM.
Affirmed. Cooper v. State, 817 So.2d 934 (Fla. 3d DCA 2002) (a claim of insufficient notice of intent to habitualize must be raised in a Florida Rule of Criminal Procedure 3.850 motion within two years of the conviction becoming final).